Broyles, C. J.
1. There is no merit in the motion to dismiss the bill of exceptions.
2. Where the only assignment of error in a petition for certiorari is that the verdict is contrary to and against the weight of the evidence, and without evidence to support it, and where the evidence adduced upon the trial is legally sufficient to support the verdict returned, this court will not reverse the judgment of the judge of the superior court refusing to sanction the writ of certiorari. Little v. City of Jefferson, 9 Ga. App. 878 (1) (72 S. E. 436); Crawford v. Jones, 27 Ga. App. 448 (108 S. E. 807). Under the above ruling and the facts of the instant case, this court cannot hold that the judge of the superior court erred in refusing to'sanction the certiorari.

Judgment affirmed.


Luke amd Bloodworth, JJ., concur.

Charles J. Graham, for plaintiff in error.
Weltner, Cheatham & Sims, contra.